AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case                                                                      FILED
                                        UNITED STATES D ISTRICT COUR                                                        MAR 0 4 2019
                                              SOUTHERN DISTRICT OF CALIFORNIA                                       CLERK, U.S. DISTR!CT COURT
                                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                       JUDGMENT IN A C Rl.11:.1:1.l.3...t3L.LLJ~~---~OE:.!:P:.!::!U.!..TY:!..J
                                     v.                                        (For Offenses Committed On or After November I, 1987)
              GU MARO NUNEZ-MASCORRO (I)
                                                                                  Case Number:         3: I 8-CR-05589-W

                                                                               Carolyn L Oliver
                                                                               Defendant's Attorney
REGISTRATION NO.                      81344-298
D -
THE DEFENDANT:
IZI    pleaded guilty to count(s)              One of the Information.
D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section   I   Nat ure of Offense                                                            Count
       18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felo ny)                     1




    The defendant is sentenced as provided in pages 2 through                             2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D       The defendant has been found not guilty on count(s)

 D      Count(s)                                                      are            dismissed on the motion of the United States.

 IZJ    Assessment : $100.00-Waived


        NT A Assessment* : $
 D
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine                        D Forfeiture pursuant to order filed                                                   , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution , costs, and special assessments imposed by thi s
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant ' s economic circumstances.

                                                                               March 4. 2019
                                                                               Date of Imposition of Sentenc



                                                                               HON. THOMAS J                     LAN
                                                                               UNITED STAT                DISTRICT JUDGE




                                                                                                                            3:18-CR-05589-W
AO 245B (CASD Rev. 02/ 18) Judgment in a Criminal Case

DEFENDANT:                GUMARO NUNEZ-MASCORRO (1)                                                Judgment - Page 2of2
CASE NUMBER:              3: 18-CR-05589-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                     3:18-CR-05589-W
